1    Joseph M. Alioto (SBN 42680)
     Jamie L. Miller (SBN 271452)
2    ALIOTO LAW FIRM
     One Sansome Street, 35th Floor
3    San Francisco, CA 94104
     Telephone: 415-434-8900
4    Facsimile: 415-434-9200
     Email: jmiller@aliotolaw.com
5    Email: jmalioto@aliotolaw.com
6    Attorneys for Plaintiffs
7
8

9
                           UNITED STATES DISTRICT COURT FOR THE
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
12                                                            )     CASE NO.:
      SHARIDAN STILES, et al.,                                )
13                                                            )     2:14-cv-2234-MCE-CMK
                                Plaintiffs,                   )
14                                                            )     STIPULATION AND ORDER
                                                              )     TO MODIFY THE BRIEFING
15                              v.                            )     SCHEDULE ON
                                                              )     DEFENDANTS’ MOTION FOR
16    WALMART INC., et al.,                                   )     RECONSIDERATION, OR IN
                                                              )     THE ALTERNATIVE, FOR
17                                                            )     JUDGMENT ON THE
                                Defendants.
                                                              )     PLEADINGS AND TO
18                                                            )     CONTINUE HEARING DATE
                                                              )
19
      ______________________________________
20
21
22
23
24
25
26
27                            Stipulation and Order to Modify the Briefing Schedule on
             Defendants’ Motion for Reconsideration, Or in the Alternative, for Judgment on the Pleadings
28                                          and to Continue Hearing Date
                                                          1
1
            Plaintiffs Sharidan Stiles and Stiles 4 U, Inc. (“Plaintiffs”) and Defendants Walmart
2
3    Inc. (“Walmart”) and American International Industries (“AI”) (collectively, “Defendants”),

4    by and through their respective counsel, hereby stipulate as follows:

5           WHEREAS, on April 18, 2019, Defendants filed a Joint Motion for Reconsideration
6
     of Order Denying Motion to Dismiss or, in the Alternative, for Judgment on the Pleadings
7
     (Dkt. No. 193) (the “Motion”); and
8
            WHEREAS, a hearing on the Motion is scheduled for May 16, 2019;
9
            WHEREAS, the deadline for Plaintiffs to respond to Defendants’ Motion is May 2,
10
11   2019; and

12          WHEREAS, on April 24, 2019, Plaintiffs’ counsel contacted Defendants’ counsel and
13   requested that Defendants stipulate to extend the time for Plaintiffs to respond to Defendants’
14
     Motion;
15
            WHEREAS, Plaintiffs’ counsel represents that, in light of Plaintiffs’ counsel’s
16
     previously scheduled travel and conflicts in other matters, additional time is necessary to
17
18   respond to Defendants’ Motion; and

19          WHEREAS, in light of the conflicts identified by Plaintiffs, the parties have agreed to

20   modify the briefing schedule and to continue the hearing date on Defendants’ Motion;
21          THEREFORE, THE PARTIES, BY AND THROUGH THEIR RESPECTIVE
22
     UNDERSIGNED COUNSEL, HEREBY STIPULATE, AND THE COURT ORDERS
23
     AS FOLLOWS:
24
            1.         Plaintiffs’ deadline to respond to Defendants’ Motion is extended to May 10,
25
26   2019; and

27                              Stipulation and Order to Modify the Briefing Schedule on
               Defendants’ Motion for Reconsideration, Or in the Alternative, for Judgment on the Pleadings
28                                            and to Continue Hearing Date
                                                            2
             2.      The hearing date on Defendants’ Motion is continued from May 16, 2019, to
1

2    May 30, 2019, at 2:00 p.m.; and

3            3.      Defendants’ deadline for filing any reply in support of the Motion is May 23,

4    2019.
5
6
7
     Dated: April 29, 2019                              ALIOTO LAW FIRM
8
                                                           /s/ Jamie L. Miller
9
                                                        Jamie L. Miller (SBN 271452)
10                                                      ALIOTO LAW FIRM
                                                        One Sansome Street, 35th Floor
11                                                      San Francisco, CA 94104
                                                        Telephone: 415-434-8900
12                                                      Facsimile: 415-434-9200
                                                        Email: jmiller@aliotolaw.com
13                                                      Email: jmalioto@aliotolaw.com

14
                                                        Attorney for Plaintiffs
15
16   Dated: April 29, 2019                             WHITE & CASE LLP

17                                                       /s/ Catherine S. Simonsen
                                                        Catherine S. Simonsen (SBN 307325)
18                                                      WHITE & CASE LLP
                                                        555 S. Flower Street, Suite 2700
19                                                      Los Angeles, CA 90071-2433
                                                        Telephone: (213) 620-7700
20                                                      Facsimile: (213) 452-2329
                                                        Email: catherine.simonsen@whitecase.com
21
22                                                      Attorneys for Defendant Walmart Inc.
23
24
25
26
27                            Stipulation and Order to Modify the Briefing Schedule on
             Defendants’ Motion for Reconsideration, Or in the Alternative, for Judgment on the Pleadings
28                                          and to Continue Hearing Date
                                                          3
     Dated: April 29, 2019                              CONKLE, KREMER & ENGEL,
1                                                       PROFESSIONAL LAW CORPORATION
2
                                                         /s/ Zachary Page
3                                                       Zachary Page
                                                        Conkle, Kremer & Engel, Professional Law
4                                                       Corporation
                                                        3130 Wilshire Blvd., Suite 500
5
                                                        Santa Monica, CA 90403
6                                                       3130 Wilshire Blvd., Suite 500
                                                        Santa Monica, CA 90403
7                                                       (310) 998-9100 x105
                                                        Fax: (310) 998-9109
8                                                       Email: m.kremer@conklelaw.com
9
                                                        Attorneys for Defendant American International
10                                                      Industries

11
                                                     ORDER
12
            Pursuant to the Parties’ Stipulation (ECF No. 193), Plaintiffs’ deadline to respond to
13
14   Defendants’ Motion for Reconsideration (ECF No. 188) is extended to May 10, 2019.

15   Defendants’ deadline for filing any Reply in support of the Motion is May 23, 2019. The
16   hearing date on Defendants’ Motion is continued from May 16, 2019, to June 6, 2019, at 2:00
17
     p.m., unless otherwise modified by this Court.
18
            IT IS SO ORDERED.
19
     Dated: April 30, 2019
20
21
22
23
24
25
26
27                            Stipulation and Order to Modify the Briefing Schedule on
             Defendants’ Motion for Reconsideration, Or in the Alternative, for Judgment on the Pleadings
28                                          and to Continue Hearing Date
                                                          4
